DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment including amended claims and arguments/remarks, filed 4/21/2022, in response to Office Action (non-final rejection) mailed 12/22/2021. 
Claims 1-24 were previously pending with Claims 1-9 and 19-24 withdrawn from further consideration due to a restriction requirement. With Applicant’s filing of 4/21/2022 Claims 1-2, 7, 10, 14, and 18 are amended, Claims 19-24 are cancelled, Claims 25-30 are newly added, and Claims 3-6, 8-9, 11-13, and 15-17 are as previously presented. Presently Claims 1-18 and 25-30 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 are allowable. Claims 1-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and Group II, as set forth in the Office action mailed on 10/26/2021, is hereby withdrawn and Claims 1-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Claims 10-18 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment these rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. Applicant argued Claim 10 and all claims depending therefrom should not be interpreted under 35 USC 112(f) because invocation of a means plus function status was not intended. The Examiner finds intent is not required for invocation of 112(f) and therefore is not persuaded.

Allowable Subject Matter
Claims 1-18 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation that the light emitting unit is configured to emit light into the interior cavity of the housing while a photopolymerizable material passes through the interior cavity of the housing, and the light emitting unit is also configured to have the intensity of its emitted light be adjusted while the photopolvmerizable material is within the interior cavity of the housing based on sensed properties of the photopolvmerizable material while the photopolvmerizable material remains within the interior cavity of the housing, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-9 are allowable as depending from an allowable base claim.
Independent Claim 10 is allowable because the recited limitations that the reactor is configured to receive and process a photopolymerizable material, the one or more light emitting units are configured to prepolymerize the photopolymerizable material, and as interpreted under 35 USC 112(f) the light emitting units are configured to radiate light into an interior cavity of the body, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art, and because. Dependent Claims 11-18 and 25-26 are allowable as depending from an allowable base claim.
Independent Claim 27 is allowable because the recited limitation that one or more light emitting units having one or more light sources are configured to prepolymerize the photopolymerizable material by emitting light into the interior cavity of the housing, and one or more sensors are configured to measure a property of the photopolymerizable material while the photopolymerizable material is within the interior cavity of the housing, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 28-30 are allowable as depending from an allowable base claim.
A close prior art reference of record Welke et al. disclose generally that monomers of a photopolymerizable composition may be partially polymerized prior to final polymerization so as to achieve a desirable viscosity for the final polymerization, and a photoinitiator may be used in the composition and is exposed to UV radiation in a pre-polymerization step. Welke et al. does not disclose the claim limitations recited above.
A close prior art reference of record Müller et al. discloses generally that plastic-bound powders may be produced with an extruder with at least one extruder screw with kneading and conveying segments and where the casing has at least one section transparent to radiation to affect a photopolymerizable plastic binder. Müller et al. does not disclose the claim limitations recited above. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743